Memorandum by the Court. Appeal by defendant from an order of the County Court of Albany County denying, without a hearing, his petition for a writ of error coram nobis to vacate a one-day-to-life sentence imposed upon his plea of guilty to the crime of assault in the second degree with intent to commit the crime of sodomy (Penal Law, § 242, subd. 5) entered on December 11, 1963. Upon appeal the defendant has limited the issue to the claim that he was “ enticed to enter a plea of guilty ” — a contention which *576seems not to have been urged in the court below. It is now rationalized that the trial court’s recommendation that defendant receive rehabilitative treatment in the Dannemora State Hospital was the inducement for his plea of guilty and that the failure of the public authorities to heed its suggestion entitles him to the relief sought. The recommendation of the sentencing court was simply the expression of a belief that psychiatric treatment would be beneficial to defendant. Moreover, upon a prior application to the same court for coram nobis relief grounded upon the contention that the defendant was insane when he entered the plea of guilty its decision noted: “ The defendant is being accorded periodic psychiatric examinations and is undergoing a rehabilitative program within the limitations of the facilities at Clinton Prison.” There is no showing that such is not the case or that the therapy which defendant is receiving is inadequate to deal with his psychiatric problem. Order affirmed.
Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.